Citation Nr: 1607278	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  11-32 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to May 6, 2009, for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from October 1988 to September 1992.  He is the recipient of numerous awards and decorations, include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Board notes that the Veteran had also perfected an appeal as to the issue of entitlement to an effective date prior to May 6, 2009 for the grant of additional compensation based on dependency of the Veteran's daughter.  However, prior to certification of appeal, the Veteran withdrew such issue in a March 2015 statement,.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.   


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in July 2015 correspondence, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

In July 2015 correspondence, the Veteran indicated that he wished to "terminate any and all further action on [his] current appeal."  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


